DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are moot in part, persuasive in part, and not persuasive in part. 
In response to applicant’s arguments regarding the cardiac electrical activation times, the examiner respectfully disagrees.  The examiner notes that applicant appears to be arguing that the claim language “measure surrogate cardiac electrical activation times” is not equivalent to measuring an ECG, and rather an ECG is used to measure the electrical activation times.  The examiner notes that the disclosure of the present invention discusses measuring electrical activation times from an ECG with regard to a specific reference location ([0041] of published application).  If the present claim 
Accordingly, the rejection of the independent claim is maintained below; however, the dependent claims have been updated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-22 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (USP# 5,891,045; hereinafter “Albrecht”). 
Regarding claim 21, Albrecht discloses a system for assisting in noninvasive evaluation of a patient for cardiac therapy comprising: electrode apparatus comprising a plurality of external surface electrodes positioned in an array, wherein the electrode apparatus is configured to locate the plurality of external surface electrodes proximate the skin of the patient (e.g. Fig. 1, #110); a display apparatus comprising a graphical user interface configured to present cardiac electrical activation time information and cardiac health information (e.g. Fig. 1, #135); and computing apparatus coupled to the electrode apparatus and the display apparatus and configured to provide the graphical user interface displayed on the display apparatus to assist a user in noninvasively evaluating the patient for cardiac therapy (e.g. Fig. 1, #130), wherein the computing apparatus is further configured to: noninvasively measure surrogate cardiac electrical activation times using one or more external surface electrodes of the plurality of external surface electrodes of the electrode apparatus proximate the patient's skin and proximate the patient's heart without use of an implantable device, wherein the surrogate cardiac electrical activation times are representative of depolarization of cardiac tissue that propagates through the torso of the patient (e.g. Col 3, ll 26-67 – “display also may be a plot of a time-dependence of a quantity derived from the localized cardiac measure”; Col 6-7, ll 47-5; Col 8, ll 16-26 – “With reference to the ECG waveform of FIG. 12, the beats of the ensemble are time-aligned by determining fiducial points of the QRS complex of each beat and aligning the beats relative to the fiducial points. For each time Sample, corresponding values for the ensemble of beats are 
Regarding claim 22, Albrecht discloses the at least one metric comprises QRS width (e.g. Col 9, ll 55-57 – “duration of the QRS complex”).
Regarding claims 26-28, Albrecht discloses displaying the graphical depiction of the measured surrogate cardiac electrical activation times comprises: displaying an anterior and posterior graphical depiction of measured surrogate cardiac electrical activation times corresponding to an anterior/posterior subset of the external electrodes located at an anterior/posterior of a patient (e.g. Col 11, ll 40+ “localized ECG waveforms by showing the anterior, lateral, and posterior regions of the body as a two-dimensional flat Surface. Dotted lines show the line of the sternum (the center of the body) and the left mid-axiliary line (the left side of the body).”; Col 14, ll 44-65 – “originating from localized regions of the Ventricle”).
Regarding claim 29, Albrecht discloses the computing apparatus is further configured to display, on the graphical user interface, at least one electrocardiogram of the patient, wherein each of the at least one electrocardiogram are captured using at least one different electrode (e.g. Col 11, ll 35-64 – “each ECG waveform corresponding to the coordinates of the multi-Segment electrode that recorded the waveform”; Fig. 14; Col 15, ll 44-47 – “Other embodiments may use different numbers or types of electrodes. Other embodiments may put more electrodes on the body to localize Signals from more regions of the heart.”), and wherein the at least one electrocardiogram is time-aligned on the graphical user interface (e.g. Col 8, ll 15-20 – “With reference to the ECG waveform of FIG. 12, the beats of the ensemble are time-aligned by determining fiducial points of the QRS complex of each beat and aligning the beats relative to the fiducial points”).
Regarding claim 30, Albrecht discloses the plurality of external surface electrodes are configured to be located proximate the skin of the torso of the patient (e.g. Col 4, ll 11-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Giftakis et al. (USP# 8,209,009).  Albrecht discloses specific metrics of subsets of external electrodes located at a left side of the patient that are surrogate of the left ventricle (e.g. Col 11, ll 40+ “localized ECG waveforms by showing the anterior, lateral, and posterior regions of the body as a two-dimensional flat Surface. Dotted lines show the line of the sternum (the center of the body) and the left mid-axiliary line (the left side of the body).”; Col 14, ll 44-65 – “originating from localized regions of the Ventricle”); however, Albrecht fails to expressly disclose at least one metric comprises a standard deviation of the surrogate cardiac electrical activation times.  In the same field of endeavor, Giftakis discloses the determination of a standard deviation metric of an ECG, in order to calculate the heart rate metrics of the patient based on the ECG signal (e.g. Cols 32-33, ll 57-3, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the standard deviation metric calculation as taught by Giftakis, into the device of Albrecht, in order to yield the predictable results of providing an effective parameter for determining and analyzing the patient’s heart rate based on the acquired ECG signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792